Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT, dated as of July 30, 2012 (“Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of March 25, 2010, as amended
and restated as of December 28, 2010 and as further amended and restated as of
March 17, 2011 (as so amended and restated, and as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
BIOSCRIP, INC., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors (as defined in the Credit Agreement), the Lenders (as defined below)
and HEALTHCARE FINANCE GROUP, LLC, as administrative agent for the Lenders and
as collateral agent for the Secured Parties (in such capacities, the “Agent”),
and as collateral manager.

The Borrower, the Subsidiary Guarantors, the financial institutions from time to
time party to the Credit Agreement (the “Lenders”), the Agent and certain other
parties are party to the Credit Agreement.

The Borrower has elected to reduce the Revolving Commitments as of the date of
this Amendment to $125,000,000.

The Borrower has requested that the Lenders and the Agent amend certain
provisions of the Credit Agreement, and the Lenders and the Agent have agreed to
such amendments on the terms and subject to the conditions set forth herein.

Accordingly, in consideration of the covenants and agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise specifically defined herein, all capitalized
terms used herein shall have the respective meanings ascribed to such terms in
the Credit Agreement.

2. Commitment Reduction. Pursuant to Section 2.07(b) of the Credit Agreement,
the Borrower hereby notifies the Administrative Agent and the Lenders of its
election to reduce the Revolving Commitments as of the date of this Amendment
from $150,000,000 to $125,000,000. In accordance with the proviso contained in
Section 2.05(b) of the Credit Agreement, no Early Termination Fee shall be
payable with respect to such initial voluntary partial reduction of the
Revolving Commitments. The Administrative Agent and the Lenders agree that this
Amendment shall be deemed to be a written notice of such election which complies
with the requirements of Section 2.07(c) of the Credit Agreement. The amount of
the LC Commitment and the Swingline Commitment shall remain unchanged. Such
reduction of the Revolving Commitments shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments, such that,
after giving effect to such reduction, the Revolving Commitments of the
Revolving Lenders shall be as follows:



--------------------------------------------------------------------------------

Lender

   Amount of Revolving
Commitment  

HFG Healthco-4, LLC

   $ 41,666,666.67   

Wells Fargo Capital Finance, LLC

   $ 41,666,666.67   

Siemens Financial Services, Inc.

   $ 20,833,333.33   

GE Capital Bank, formerly known as GE Capital Financial Inc.

   $ 20,833,333.33   

TOTAL

   $ 125,000,000.00   

3. Amendments To Credit Agreement. Effective as of the Effective Date (as
defined below), the Credit Agreement is amended as follows:

(a) The definition of “Adjusted LIBOR Rate” contained in Section 1.01 of the
Credit Agreement is amended by deleting the percentage “1.25%” contained in
clause (ii) thereof and substituting therefor the percentage “1.00%”.

(b) The definition of “Consolidated EBITDA” contained in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, without duplication, in each case
(other than clause (e) below) only to the extent (and in the same proportion)
deducted in determining such Consolidated Net Income (and with respect to the
portion of Consolidated Net Income attributable to any Subsidiary of Borrower
only if a corresponding amount would be permitted to be (A) distributed by
operation of the terms of its Organizational Documents or any agreement (other
than this Agreement and the Senior Note Agreement), instrument, Order or other
Legal Requirement applicable to such Subsidiary or its equity holders or (B) to
the extent such amount is not permitted to be distributed solely as a direct
result of the insolvency of such Subsidiary, repaid to Borrower under the
Intercompany Note):

(a) Consolidated Interest Expense for such period,

(b) Consolidated Amortization Expense for such period,

(c) Consolidated Depreciation Expense for such period,

(d) Consolidated Tax Expense for such period,

(e) all cash proceeds of business interruption insurance received by the Loan
Parties during such period to the extent not already included in determining
Consolidated Net Income,



--------------------------------------------------------------------------------

(f) Consolidated Permitted Restructuring Costs for such period,

(g) Consolidated Permitted Severance Costs for such period,

(h) costs and expenses directly incurred in connection with the Transactions
(not to exceed $12,000,000 in the aggregate for all periods) during such period,

(i) reasonable and customary one-time, non-recurring fees, expenses and costs
relating to any Permitted Acquisition (including itemized restructuring charges
incurred in connection with the consummation of any Permitted Acquisition, which
charges are similar to the type and calculated in the same manner as those
contemplated by the defined term “Consolidated Permitted Restructuring Costs”),
Equity Issuance, Investment, Debt Issuance or repayment of Indebtedness, or
amendment or modification of any Material Agreement or any regulatory compliance
matter, each to the extent permitted hereunder (whether or not consummated) and
only to the extent permitted to be deducted in accordance with GAAP (and not
added back) in calculating Consolidated Net Income not to exceed in any twelve
month period (1) $8,000,000 relating to the repayment of Indebtedness, (2) the
greater of (x) $5,000,000 or (y) 15% of Consolidated EBITDA for such period
(prior to giving effect to the addition under this clause (i)(2)) relating to
Permitted Acquisitions (including itemized restructuring charges as set forth
above), and (3) $2,000,000 in the aggregate relating to all other cases
collectively under this clause (i), in each case, reasonably satisfactory to the
Administrative Agent;

(j) non-cash costs and expenses relating to any equity-based compensation or
equity-based incentive plan of Borrower or any Subsidiary for such period, and

(k) the aggregate amount of all other non cash items reducing Consolidated Net
Income (excluding any non cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period; and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business).

For purposes of calculating Consolidated EBITDA hereunder (including for
calculations made on a Pro Forma Basis), there shall be included in determining
Consolidated EBITDA for any period during which a Permitted Acquisition has been
consummated, without duplication, the Acquired EBITDA (as defined below) of any
property, business, division or person acquired by Borrower or any Subsidiary in
such Permitted Acquisition (to the extent not subsequently sold, transferred or
otherwise disposed by Borrower or such Subsidiary during such period), including
the portion of such Acquired EBITDA occurring prior to such acquisition.
“Acquired EBITDA” shall mean the consolidated net income of such property,
business, division or person acquired by Borrower or any Subsidiary in a
Permitted Acquisition during such period, adjusted in a manner consistent with
the additions and subtractions set forth in clauses (x) and (y) above.



--------------------------------------------------------------------------------

(c) The definition of “Minimum Revolving Balance” contained in Section 1.01 of
the Credit Agreement is amended by deleting the dollar amount of $30,000,000
thereform and substituting therefor the dollar amount of “$0”.

(d) The definition of “Permitted Acquisition” contained in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or all or substantially all of any business
or division of any person, (b) acquisition of in excess of 50% of the Equity
Interests of any person, and otherwise causing such person to become a
Subsidiary of such person, or (c) merger or consolidation or any other
combination with any person, if each of the following conditions is met:

(i) no Default then exists or would result therefrom;

(ii) with respect to any transaction involving Acquisition Consideration of
$5,000,000 or more, Borrower shall certify to Administrative Agent prior to the
consummation of such transaction that it is in compliance with the Pro Forma
Condition;

(iii) after giving effect to such transaction on a Pro Forma Basis, the
aggregate amount of (A) all Unrestricted Domestic Cash and Cash Equivalents and
(B) the undrawn and available portion of the Revolving Commitments shall be at
least $20,000,000;

(iv) no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) Indebtedness to the extent permitted to be
incurred under Section 6.01 and (B) obligations not constituting Indebtedness
incurred in the ordinary course of business and necessary or desirable to the
continued operation of the underlying properties, and any other such liabilities
or obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the business, persons or
properties being so acquired on or before the consummation of such acquisition;

(v) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and its Subsidiaries are then permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents in
accordance with Section 5.11 and shall be free and clear of any Liens, other
than Permitted Liens;

(vi) if the person to be acquired is a public company, the Board of Directors of
such person shall not have publicly indicated its opposition to the consummation
of such acquisition or, if such Board of Directors has indicated its



--------------------------------------------------------------------------------

opposition publicly, such opposition has been publicly withdrawn;

(vii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Legal Requirements applicable thereto;

(viii) with respect to any transaction involving Acquisition Consideration of
$5,000,000 or more, Borrower shall have provided the Administrative Agent and
the Lenders, in form and substance reasonably satisfactory to the Administrative
Agent, with (A) historical financial statements for the last three fiscal years
(or the applicable lesser number thereof if the person or business to be
acquired has existed for a lesser period) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period that is
available, (B) monthly projections for the following year and quarterly
projections for the two years thereafter (or, if sooner, through the Scheduled
Maturity Date), in each case, in detail comparable to the financial statements
delivered pursuant to Section 5.01(c) or 5.01(b), respectively, pertaining to
the person or business to be acquired and updated projections for Borrower after
giving effect to such transaction, (C) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such transaction, and (D) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by the Administrative Agent or any Lender, to the extent
made available to or otherwise obtainable by Borrower or such Subsidiary;

(ix) such transaction could not reasonably be expected to result in a Material
Adverse Effect;

(x) at least 5 Business Days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Administrative Agent and the
Lenders an Officers’ Certificate certifying that (A) such transaction complies
with this definition (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance), and (B) no Default or
Event of Default exists or would result therefrom; and

(xi) (a) in the case of an acquisition of all or substantially all of the
property of any person, the person making such acquisition is, or immediately
upon consummation of the Permitted Acquisition becomes, Borrower or a Domestic
Subsidiary and a Guarantor, (b) in the case of an acquisition of in excess of
50% of the Equity Interests of any person, both the person making such
acquisition and the person so acquired is, or immediately upon consummation of
the Permitted Acquisition becomes, Borrower or a Domestic Subsidiary and a
Guarantor, and (c) in the case of a merger or consolidation or any other
combination with any person, the person surviving such merger, consolidation or
other combination is, or immediately upon consummation of the Permitted
Acquisition becomes, Borrower or a Domestic Subsidiary and a Guarantor.



--------------------------------------------------------------------------------

(e) Section 6.04(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(a) [Intentionally Omitted];”

(f) Section 6.04(n) of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(n) (i) other loans and advances made by Borrower or any Subsidiary to third
parties and (ii) Investments made by Borrower or any Subsidiary in any Permitted
Joint Venture on or after the date hereof, not to exceed $60,000,000 in the
aggregate for all such loans, advances and other Investments under this clause
(n); provided, that (x) loans and advances in amounts individually, or in the
aggregate to a third party and its Affiliates, in excess of $250,000 shall be
evidenced by a promissory note or other instrument which shall be assigned and
delivered to the Collateral Agent pursuant to the terms of the Security
Agreement and (y) (i) if permitted under the documents related to such Permitted
Joint Venture, the equity held by any Company, or (ii) if not permitted, all
proceeds and distributions payable to Borrower or any Subsidiary with respect to
such Permitted Joint Venture, in either case, shall be pledged to the
Administrative Agent in a manner reasonably acceptable to the Administrative
Agent.”

4. Condition Precedent. This Amendment shall become effective at such time as:

(a) the Agent shall have received this Amendment duly executed and delivered by
the Borrower, the Subsidiary Guarantors, the Required Lenders and the Agent; and

(b) the Agent shall have received from the Borrower, (i) for the account of the
consenting Lenders, an amendment fee in the amount of $312,500, which fee shall
be allocated among the Lenders based upon their respective Revolving Commitments
in effect immediately after giving effect to the effectiveness of this Amendment
and (ii) all other fees and expenses required to be paid in connection with this
Amendment. Such amendment fee shall be fully earned and due and payable in full
in immediately available funds on the date hereof and shall be non-refundable
upon payment thereof.

5. Representations and Warranties. The Borrower and each of the Loan Parties
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Amendment):

(a) This Amendment and the consummation of the transactions contemplated hereby
are within such Loan Party’s powers and have been duly authorized by all
necessary corporate or other organizational action on the part of such Loan
Party. This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.



--------------------------------------------------------------------------------

(b) This Amendment and the consummation of the transactions contemplated hereby
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or consents, approvals,
registrations, filings, Permits or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect,
(ii) will not violate the Organizational Documents of any Loan Party, (iii) will
not violate or result in a default or require any consent or approval under
(w) any Senior Note Documents, (x) any other indenture, agreement, or other
instrument binding upon any Loan Party or its property or to which any Loan
Party or its property is subject, or give rise to a right thereunder to require
any payment to be made by any Loan Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect or (y) any Organizational Document, (iv) will not
violate any material Legal Requirement in any material respect and (v) will not
result in the creation or imposition of any Lien on any property of any Loan
Party.

(c) After giving effect to this Amendment, each of the representations and
warranties made by any Loan Party set forth in Article III of the Credit
Agreement or in any other Loan Document are true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of the
date hereof with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date).

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on such date.

6. Costs and Expenses. The Loan Parties agree, jointly and severally, to pay,
promptly upon demand all reasonable costs and expenses incurred by the Agent,
including the reasonable fees, charges and disbursements of Advisors for the
Agent, in connection with the preparation, negotiation, execution and delivery
of this Amendment.

7. Continued Effectiveness. Except for the amendments and modifications set
forth in Sections 2 and 3 hereof, nothing herein shall be deemed to be an
amendment or waiver of any covenant or agreement contained in the Credit
Agreement or any other Loan Document and each of the parties hereto agrees that
all of the covenants and agreements and other provisions contained in the Credit
Agreement and the other Loan Documents, as amended or otherwise modified herein,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms from and after the date of this
Amendment. The terms “Agreement”, “hereof”, “herein” and similar terms as used
in the Credit Agreement and each reference in the other Loan Documents to “the
Credit Agreement” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement shall mean and refer to, from and after the effectiveness
of this Amendment, the Credit Agreement as amended and modified by this
Amendment, and as it may in the future be amended, restated, modified or
supplemented from time to time in accordance with its terms. This Amendment
shall constitute a Loan Document under the Credit Agreement.

8. Ratification. Each Subsidiary Guarantor hereby approves and consents to this



--------------------------------------------------------------------------------

Amendment and agrees and affirms that the Guarantees of the Guaranteed
Obligations continues to be in full force and effect and is hereby ratified and
confirmed in all respects. Each of the Loan Parties hereby ratifies and confirms
the grant of the security interest in and the Liens on its Collateral in favor
of the Agent contained in the Security Documents to which it is a party.

9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

10. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

11. Captions. The captions used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

12. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

13. Integration. This Agreement constitutes the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

BIOSCRIP, INC., as Borrower By:     /s/ Richard M. Smith  

Name: Richard M. Smith

Title: President & CEO

EACH SUBSIDIARY GUARANTOR SET FORTH ON ANNEX A By:     /s/ Richard M. Smith  

Name: Richard M. Smith

Title: Authorized Officer



--------------------------------------------------------------------------------

HEALTHCARE FINANCE GROUP, LLC,

as Administrative Agent, Collateral Agent and Collateral Manager

By:     /s/ John Calabro  

Name: John Calabro

Title: Executive Vice President



--------------------------------------------------------------------------------

HFG HEALTHCO-4 LLC, as a Lender and as Swingline Lender            By: Master
Healthco, LLC, its member            By:     /s/ John D. Calabro           
Name: John D. Calabro   Title: Executive Vice President



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender, Documentation Agent and as Issuing Bank

By:     /s/ Sylvia S. Tran  

Name: Sylvia S. Tran

Title: Relationship Manager



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender

By:     /s/ Jeffrey B. Iervese   Name: Jeffrey B. Iervese   Title: Vice
President By:     /s/ Anthony Casciano   Name: Anthony Casciano   Title: Senior
Vice President



--------------------------------------------------------------------------------

GE CAPITAL BANK, FORMERLY KNOWN AS GE CAPITAL FINANCIAL INC., as a Lender By:  
/s/ Heather Leigh Glade  

Name: Heather Leigh Glade

Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

Annex A

Subsidiary Guarantors

BioScrip Infusion Services, Inc.

Chronimed, LLC

BioScrip Pharmacy, Inc.

Bradhurst Specialty Pharmacy, Inc.

BioScrip Pharmacy (NY), Inc.

BioScrip PBM Services, LLC

Natural Living, Inc.

BioScrip Infusion Services, LLC

BioScrip Nursing Services, LLC

BioScrip Infusion Management, LLC

BioScrip Pharmacy Services, Inc.

CHS Holdings, Inc.

Critical Homecare Solutions, Inc.

Applied Health Care, LLC

Cedar Creek Home Health Care Agency, Inc.

Deaconess Enterprises, LLC

Deaconess HomeCare, LLC

East Goshen Pharmacy, Inc.

Elk Valley Health Services, Inc.

Elk Valley Home Health Care Agency, Inc.

Elk Valley Professional Affiliates, Inc.

Gericare, Inc.

Infusion Partners, LLC

Infusion Partners of Brunswick, LLC

Infusion Partners of Melbourne, LLC

Infusion Solutions, Inc.

Knoxville Home Therapies, LLC

National Health Infusion, Inc.

New England Home Therapies, Inc.

Option Health, Ltd.

Professional Home Care Services, Inc.

Regional Ambulatory Diagnostics, Inc.

Scott-Wilson, Inc.

South Mississippi Home Health, Inc.

South Mississippi Home Health, Inc. – Region I

South Mississippi Home Health, Inc. – Region II

South Mississippi Home Health, Inc. – Region III

Specialty Pharma, Inc.

Wilcox Medical, Inc.